UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 28, 2011 ARI NETWORK SERVICES, INC. (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 0-19608 (Commission File Number) 39-1388360 (IRS Employer Identification No.) 10850 West Park Place, Suite 1200 Milwaukee, Wisconsin (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(414) 973-4300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. This Current Report on Form 8-K is furnished for the purpose of disclosing the information set forth in Exhibit 99.1 hereto, which was provided to a prospective investor of ARI Network Services, Inc. on September 28, 2011.The information set forth in Exhibit 99.1 is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description ARI Network Services, Inc. Investor Disclosure. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 28, 2011 ARI NETWORK SERVICES, INC. By: /s/ Darin R. Janecek Darin R. Janecek Vice President of Finance and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description ARI Network Services, Inc. Investor Disclosure. 4
